Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 17, 2015

The Court of Appeals hereby passes the following order:

A15D0331. WILHY HARPO v. MORDENA BOLT.

      On March 23, 2015, Wilhy Harpo filed this application for discretionary appeal
from a state court order dismissing his de novo appeal in this dispossessory case.1 We
lack jurisdiction.
      Harpo’s application states that he is appealing from an order “filed and entered
on February 6, 2015 which dismissed Harpo’s said direct de novo appeal.” Harpo
included a copy of the trial court’s order, signed on February 6, but it was not a
stamped “filed” copy as required by Court of Appeals Rule 31 (e). A stamped “filed”
copy is required in order for this Court to ascertain that the application was filed
within seven days, which is a jurisdictional prerequisite. OCGA § 44-7-56; Ray M.
Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). On March 25, 2015
this Court ordered Harpo to supplement his application within 10 days with a stamped
“filed” copy of the order to be appealed. We noted that failure to comply with this
directive would result in dismissal of the application. More than 10 days have passed
since we issued the March 25, 2015 order, but Harpo has not submitted a stamped
“filed” copy of the trial court’s order. Accordingly, his application is hereby
DISMISSED.




      1
       We note that the trial court apparently has listed the appellee as Mordena
Bolt, Mordena Belt and Mordena Bolden on various court orders and its case
summary docket sheet.
Court of Appeals of the State of Georgia
                                     04/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.